Order, adjudging Samuel Greenberg in contempt for disobedience of an order directing him to turn over to petitioner all books, records, and papers of a designated corporation, and imposing punishment, modified on the law and the facts by striking paragraph “V” therefrom and substituting in place thereof the following: “Y — Upon failure of the said respondent, Samuel Greenberg, to pay the fine above directed to be paid or to deliver the books, records, and papers of Lake Camps, Inc., for the years 1946, 1948, 1949, and 1950, within the time above set forth, petitioner may apply to the court on two days’ notice for commitment of said respondent, Samuel Greenberg.” As thus modified the order is affirmed, without costs; the fine to be paid and the material delivered within two days after entry of the order hereon. In our opinion the fact of whether or not there has been obedience should be decided by the court upon sufficient proof. Carswell, Acting P. J., Adel, Wenzel, MaeCrate and Schmidt, JJ., concur.